IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                        NO. WR-74,562-02

                          Ex Parte RICHARD DOTSON, Applicant

                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1192825-B IN THE 177TH DISTRICT COURT
                             FROM HARRIS COUNTY

           KELLER, P.J., filed a dissenting opinion in which YEARY, KEEL, and
SLAUGHTER, JJ., joined.

        Even assuming that Applicant’s conviction would have been reversed on appeal if appellate

counsel had raised the claim that one of the prior convictions that was actually used was ineligible,

I would hold that, under the Supreme Court’s decision in Lockhart v. Fretwell,1 Applicant has

suffered no prejudice because he has suffered no fundamental unfairness and giving him relief would

result in a windfall.

        In Fretwell, the defendant claimed that his trial counsel performed deficiently by failing to

object to the use of a particular aggravating factor at the punishment stage of his death penalty trial.2



        1
            506 U.S. 364 (1993).
        2
            Id. at 367.
                                                                                         DOTSON- 2

The federal court of appeals held that prejudice had been established because, even though that court

had later overturned the judicial rule that prohibited use of that aggravating factor, the rule had not

yet been overturned at the time of trial, and the trial court would have sustained the objection if it

had been made.3 The Supreme Court reversed, holding that “focusing solely on mere outcome

determination,” in a prejudice analysis, “without attention to whether the result of the proceeding

was fundamentally unfair or unreliable, is defective.”4 Under Strickland v. Washington,5 setting

aside a sentence “solely because the outcome would have been different but for counsel’s error may

grant the defendant a windfall to which the law does not entitle him.”6

       In Applicant’s case, one of the prior convictions that was pled did not support the sentencing

enhancement used at punishment, but Applicant had other prior convictions that would have

supported that enhancement. For this reason, Ex parte Parrott bars Applicant from prevailing on

a freestanding illegal-sentence claim on habeas corpus because the other prior convictions mean that

Applicant suffered no harm, since his sentence was supported by his actual criminal history.7

Applicant also cannot prevail on a claim that trial counsel was ineffective because, had trial counsel

pointed out that one of the convictions was ineligible, the State would have substituted an eligible

conviction for the ineligible one that was used, and so Applicant suffered no prejudice, because the




       3
           Id. at 368.
       4
           Id. at 369.
       5
           466 U.S. 668 (1984).
       6
           Fretwell, 506 U.S. at 369.
       7
           396 S.W.3d 531, 536-37 (Tex. Crim. App. 2013).
                                                                                      DOTSON- 3

outcome of the sentencing proceeding would not have been different.8 Applicant seeks to avoid a

no-prejudice finding by dismissing his claim of ineffective assistance of trial counsel and pleading

his claim as one of ineffective assistance of appellate counsel. But his inability to show prejudice

for a freestanding habeas claim or a trial-level ineffective-assistance claim points to the lack of

fundamental unfairness with respect to the enhancement issue, however it is presented: because his

actual criminal history supports the enhancement, any defect in pleading the enhancement is not

prejudicial. Moreover, if appellate counsel had raised the issue on appeal and obtained a reversal,

the only remedy would have been a new sentencing hearing at which the State could then offer the

eligible prior convictions for enhancement, affording the exact same punishment range available at

the original trial.9 There is no reason to think that his sentence in such a new sentencing

proceeding—where the exact same level of enhancement and punishment range would be available

—would be any different than the sentence he originally received.

       As the Supreme Court said in Fretwell, “The result of the sentencing proceeding in the

present case was neither unfair nor unreliable.”10 Because Applicant’s actual criminal history

supports the enhancement that he was subjected to and the punishment range under which he was

punished, he has suffered no fundamental unfairness. A new punishment hearing with the same

punishment range would just be a second bite at the apple, and as such, a windfall. Consequently,


       8
          See Pelache v. State, 324 S.W.3d 568, 576-78 (Tex. Crim. App. 2010) (notice of
sentencing enhancement could be given at the sentencing stage of trial without violating due
process).
       9
        See McNatt v. State, 188 S.W.3d 198, 203-04 (Tex. Crim. App. 2006) (reversal on the basis
of untimely enhancement notice at initial trial does not preclude use of prior conviction for
enhancement in new sentencing hearing).
       10
            Fretwell, 506 U.S. at 371.
                                                DOTSON- 4

under Fretwell, prejudice has not been shown.

       I respectfully dissent.

Filed: March 16, 2022

Publish